Case 8:20-cv-01237-MRW Document 19 Filed 12/28/20 Page 1 of 1 Page ID #:1130




  1
  2
  3                       UNITED STATES DISTRICT COURT
  4                     CENTRAL DISTRICT OF CALIFORNIA
  5
  6
      SHANA D. SINK,                         ) Case No: 8:20-cv-01237-MRW
  7                                          )
                                             ) JUDGMENT
  8               Plaintiff                  )
                                             )
  9         v.                               )
                                             )
 10   ANDREW SAUL, Commissioner of           )
      Social Security,                       )
 11                                          )
                  Defendant.                 )
 12
 13
 14         Having approved the Stipulation To Voluntary Remand Pursuant To
      Sentence Four Of 42 U.S.C. § 405(g),
 15
            IT IS ORDERED that judgment is entered in accordance with the Order Of
 16
      REMAND.
 17
 18
 19
      DATE: 12/28/2020
 20                                 THE HONORABLE MICHAEL R. WILNER
 21                                         United States Magistrate Judge
 22
 23
 24
 25
 26

                                             -1-
